

115 HR 7172 IH: To make technical amendments to chapter 3084 of title 54, United States Code, to correct references to the African American Civil Rights Network, and for other purposes.
U.S. House of Representatives
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7172IN THE HOUSE OF REPRESENTATIVESNovember 27, 2018Mr. Clay introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo make technical amendments to chapter 3084 of title 54, United States Code, to correct references to the African American Civil Rights Network, and for other purposes. 
1.Technical corrections to references to the African American Civil Rights Network
(a)Chapter amendmentsChapter 3084 of title 54, United States Code, is amended by striking U.S. Civil Rights Network each place it appears and inserting African American Civil Rights Network (using identical font as used in the text being replaced). (b)Amendments to List of itemsThe list of items of title 54, United States Code, is amended by striking U.S. Civil Rights Network each place it appears and inserting African American Civil Rights Network (using identical font as used in the text being replaced).
(c)ReferencesAny reference in any law (other than in this Act), regulation, document, record, map, or other paper of the United States to the U.S. Civil Rights Network shall be considered to be a reference to the African American Civil Rights Network.  